MEMORANDUM**
1. For the reasons given by the district court, the California Court of Appeal did not unreasonably apply Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979), when it affirmed Majors’s conviction. See Juan H. v. Allen, 408 F.3d 1262, 1274-75 (9th Cir.2005).
2. Because Majors had an opportunity to litigate his Fourth Amendment claim in the state courts, we cannot grant habeas relief on that basis. See Ortiz-Sandoval v. Gomez, 81 F.3d 891, 899 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.